DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 04/04/2022 has been received and fully considered.
3.	Claims 1-20 remain pending and are presented for examination.
4.	Regarding the rejection under 35 USC 112, the Examiner maintain the rejection as applicant fails to fully address the rejection.
5.	As per the specification’s objection, the Examiner withdraws the objection in view of the amendment.
Response to Arguments
6.	Applicant's arguments filed 04/04/2022 have been fully considered but they are not 
persuasive. Regarding Applicant assertion that: “To address the Examiner's concerns, claims 1 and 12 have been amended to recite additional features of the disclosed systems and methods for generating and calibrating a standard (i.e., non- real-time) hydraulic piping network computer simulation model based on a real-time field hydraulic information from a physical hydraulic piping network in order to establish a real-time hydraulic network simulation model. In view of this amendment, Applicants respectfully submit that the rejection of claims 1-20 should be withdrawn.”; the Examiner respectfully notes that the amendment fails to address all of the rejection; and therefore, the rejection has been modified and maintained, in view of the amendment. With regards to Applicant’s assertion that: “Applicant respectfully submits that independent claim 1 is allowable for at least the reason that the combination of Ormsbee and Ba does not disclose, teach, or suggest at least a system and/or method for the generation and calibration of a hydraulic piping network computer simulation model which includes at least (1) an ultra- high accuracy pressure sensor within the physical piping network (2) to provide ultra- high accuracy pressure readings to the model and (3)a bi-directional virtual pressure reducing valve (4) which can iterate its pressure value such that (5) a real-time computer simulation of the piping network is achieved. By forcing the pressure value of the bi-directional virtual pressure reducing valve in accordance with the disclosure and by supplying the simulation with ultra-high accuracy data for at least one point in the physical piping network, inaccuracies, false-assumptions, and other errors within the simulation of the physical piping network (versus the physical piping network itself) can be ignored, eliminated, or otherwise obviated to allow the computer simulation model to “run” with real-time values without experiencing delays, bugs, excessive runtimes, computational solver solution convergent issues, or other obstacles to achieving a real- time simulation (rather than a simulation based on historic or otherwise non-real-time data/values).”, and that “The bi-directional virtual pressure reducing valve of the disclosure is not described therein Ba, but rather areas of uncertainty and/or inaccuracy are determined and corrected via investigative steps.”; “While Ormsbee makes mention of pressure reducing valves (PRVs), it does so in relation to physical pressure reducing valves and by implication alone, their simulated counterparts. Ormsbee does not teach that virtual (i.e., not present in a physical piping network) PRVs may be deployed only within the simulation in order to improve the functionality of the simulation and obtain (i.e., transform) the simulation into a real-time simulation, only that the inaccuracies may be eliminated through a systematic approach of increasing the accuracy among physical sensors within such a system.”, the Examiner respectfully disagrees and asserts that the combination of the cited references clearly renders obvious the claims, see Ormsbee 3.1.2.2. The Two-hydrant Method The two hydrant method is basically identical to the parallel pipe method with the exception that the pressure drop across the pipe is measured using a pair of static pressure gages as shown in Figure 5c, further the SCADA system of Ormsbee and para 28-31 which further provides for using a plurality of sensors to collect the pressure data) and a bi-directional virtual pressure reducing valve (see Ormsbee 3.2.1, 1. First, determine the total system demand for the day to be used in model calibration (i.e. TD). The total system demand may be obtained by performing a mass balance analysis for the system by determining the net difference between the total volume of flow which enters the system (from both pumping stations and tanks) and the total volume that leaves the system (through pressure reducing valves (PRV) i.e. a virtual PRV used as part of the analysis and is not associated with any physical piping network and further para 0036 of Ba, and to perform real-time analysis/real-time computer simulation of the piping network is achieved (see further section 5.0, and 7.0, and further para 0036, the calibration of a water distribution model is described as the process of comparing pressures and flows predicted with observed pressures and flows for known operating conditions, such as pump operation, tank level, pressure-reducing valve settings, and adjusting the input model for the data to improve the agreement between the observed and predicted values), the virtual pressure reducing valve is clearly not associated with a physical piping valve within the physical hydraulic piping network, as it is clearly used in the analysis and that the combination of the cited references clearly renders obvious the limitations, contrary to applicant’s assertions.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.1	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 and 12 provide a system and method for generating and calibrating a hydraulic piping network…,; however, the claims does not set forth any steps by which said calibration could be performed nor does any of the claims provide any manner by which said calibration could be performed, as intended. The Examiner further notes that there are a number of terms that amount to intended use such as: “thereby generating/establishing the hydraulic network simulation model… line 12-13 of claim 1; and line 8 of claim 12, respectively. Furthermore, “capable of covering...” (claim 19) and capable of rotating (both claims 8 and 19); “thereby minimizing a measurement during a barometric pressure change” in claim 9; “capable of pressurizing... and capable of depressurizing” in claim 10; “capable of calculating... and capable of determining” in claim 12, all of which could amount to intended use, as it is not clear whether the claims perform the recited functions as intended. Further clarification is respectfully requested in response to this office action.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-7, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsbee et al. (Calibration of Hydraulic Network Models, “1997”, (28 pages), in view of Ba et al. (USPG_PUB No. 2017/0103149).
	9.1	In considering claims 1, 12, Ormsbee et al. teaches a system for generating and calibrating a hydraulic piping network computer simulation model based on a real-time field hydraulic information from a physical hydraulic piping network in order to establish a real-time hydraulic network simulation model (see title, page 4), the system comprising: 
	a computing device having a processor, a memory, and a non-transitory computer readable medium, the computing device connected to a computing network (see intro, section 4.0 at page 14, After model parameters have been estimated, the accuracy of the model parameters can be assessed. This is done by executing the computer model using the estimated parameter values and observed boundary conditions and then comparing the model results with the results from actual field observations, and that the execution of said model would have to include the all the computer component recited herein in said computer executing said model) and configured to: receive an at least one real-time field hydraulic data from a plurality of field devices via said computing network (see section 3.1 “Initial estimates of pipe roughness values may be obtained using average literature values or directly from field measurements”, also bottom of page 17, 5.0 In using telemetry data, the model is used to simulate the variation of tank water levels and system pressures by simulating the operating conditions for the day over which the field data was collected, “4.2”. Telemetry Data In addition to static test data, data collected over an extended period of time (typically 24 hours) can be very useful for use in calibrating network models. The most common type of data will include flowrate data, tank water level data, and pressure data. Depending upon the level of instrumentation and telemetry associated with the system, much of the data may be already collected as part of the normal operations. For example, most systems collect and record tank levels and average pump station discharges on an hourly basis. These data are especially useful verifying the distribution of demands among the various junction nodes. If such data are available, the data should first be checked for accuracy before use in the calibration effort. If such data are not readily available, the modeler may have to install temporary pressure gages or flowmeters in order to obtain the data. In the absence of flowmeters in lines to tanks, inflow or discharge flow rates can be inferred from incremental readings of the tank level); simulate the physical hydraulic piping network according to said field hydraulic data and said real-time field hydraulic data via said processor (see bottom of page 17, 5.0 In using telemetry data, the model is used to simulate the variation of tank water levels and system pressures by simulating the operating conditions for the day over which the field data was collected), thereby generating the hydraulic piping network computer simulation model (see fig.1-2, and page 24, the resulting algorithm is thus able to generate a whole family of optimal solutions and thereby increase the probability of obtaining a successful model calibration; the Examiner further noted that the phrase following thereby amounts to intended use and thus may not accorded patentable weight); and locate, within the hydraulic piping network computer simulation model, an at least one bi-directional virtual pressure reducing valve having a virtual pressure value (Ormsbee 3.2. 1. First, determine the total system demand for the day to be used in model calibration (i.e. TD). The total system demand may be obtained by performing a mass balance analysis for the system by determining the net difference between the total volume of flow which enters the system (from both pumping stations and tanks) and the total volume that leaves the system (through pressure reducing valves (PRV) i.e. a virtual PRV using as part of the analysis and is not associated with any physical piping network), said at least one bi-directional virtual pressure reducing valve not associated with a physical piping valve within the physical hydraulic piping network (i.e. a virtual PRV using as part of the analysis and is not associated with any physical piping network), said virtual pressure value can be adjusted to reduce a pressure error of the hydraulic piping network simulation model (see Ormsbee section 8.0 In performing a steady state calibration the model parameters are adjusted to match pressures and flowrates associated with static observations. The normal source for such data is from fire flow tests. In an extended period calibration, the model parameters are adjusted to match time varying pressures and flows as well as tank water level trajectories);
each of said plurality of field devices with a known ultra-high accuracy elevation and a known barometric pressure (see fig.5 pressure and flow hydrants shown within the physical piping network, “3.1.2.2.” The Two-hydrant Method The two hydrant method is basically identical to the parallel pipe method with the exception that the pressure drop across the pipe is measured using a pair of static pressure gages as shown in Figure 5c. In this case the total headloss through the pipe is the difference between the hydraulic grades at both hydrants. In order to obtain the hydraulic grade at each hydrant, the observed pressure head (m) must be added to the elevation of the reference point (the hydrant nozzle). For the two hydrant method, the head loss through the test section Hp (m) can be calculated using the following equation 8: where P1 is the pressure reading at the upstream gage (kPa) , Z1 is the elevation of the upstream gage (m), P2 is the pressure reading at the downstream gage (kPa), and Z2 is the elevation of the downstream gage (m). The elevation difference between the two gages should generally be determined using a transit or a level. As a result, one should make sure to select two upstream hydrants that can be seen from a common point.), each of said plurality of field devices comprising: an ultra-high accuracy pressure sensor configured to obtain a hydraulic pressure measurement at an at least one location in the physical hydraulic piping network (see fig.5a-c at 3.1.2 and 3.12.1 t page 8-9 in which the pressure is measured; “3.1.2.2. The Two-hydrant Method The two hydrant method is basically identical to the parallel pipe method with the exception that the pressure drop across the pipe is measured using a pair of static pressure gages as shown in Figure 5c. In this case the total headloss through the pipe is the difference between the hydraulic grades at both hydrants. In order to obtain the hydraulic grade at each hydrant, the observed pressure head (m) must be added to the elevation of the reference point (the hydrant nozzle). For the two hydrant method, the head loss through the test section Hp (m) can be calculated using the following equation 8: where P1 is the pressure reading at the upstream gage (kPa) , Z1 is the elevation of the upstream gage (m), P2 is the pressure reading at the downstream gage (kPa), and Z2 is the elevation of the downstream gage (m). The elevation difference between the two gages should generally be determined using a transit or a level. As a result, one should make sure to select two upstream hydrants that can be seen from a common point. This will minimize the number of turning points required in determining the elevation differences between the nozzles of the two hydrants. As an alternative to the use of a differential survey, topographic maps can sometimes be used to obtain estimates of hydrant elevations. However, topographic maps should not generally be used to estimate the elevation differences unless the contour interval is 1m or less. One hydraulic alternative to measuring the elevations directly is to simply measure the static pressure readings at both hydrants before the test and convert the observed pressure difference to the associated elevation difference (e.g. Z1 -Z2 = 2.31*[P2(static) - P1(static)])); wherein said computing device upon receipt of said field device data is further configured to assign said virtual pressure value to said bi-directional virtual pressure reducing valve to generating the real-time hydraulic network simulation model (3.2. 1. First, determine the total system demand for the day to be used in model calibration (i.e. TD). The total system demand may be obtained by performing a mass balance analysis for the system by determining the net difference between the total volume of flow which enters the system (from both pumping stations and tanks) and the total volume that leaves the system (through pressure reducing valves (PRV) and tanks). 2. Second, using meter records for the day, try to assign all major metered demands (i.e. MDj where j = junction node number) by distributing the observed demands among the various junction nodes which serve the metered area, section 8 The resulting algorithm is thus able to generate a whole family of optimal solutions and thereby increase the probability of obtaining a successful model calibration.). 
While Ormsbee does not specifically state that a transmitter transmits the field data, it is clear that the field data which was collected is nade use by the simulation system to simulated operation conditions and that the system would have to receive the data from the collector (see 5.0In using telemetry data, the model is used to simulate the variation of tank water levels and system pressures by simulating the operating conditions for the day over which the field data was collected), thus would have been obvious to a person of skilled in the art. 
Nevertheless, Ba et al. teaches the transmitter configured to transmit a field device, said field device data comprising at least said hydraulic pressure data to said computing device via said computing network data (see para [0031] In step 206, the field measurements collected (via the sensors--i.e., sensor data) are obtained.  Although the optimal-placement (for obvious reasons) does not provide positioning for fixed sensors, data from the fixed sensors (as well as data from the optimally placed sensors) are still considered by the present method, because it is valuable information. Measurement collection, therefore is from "all" available sensors, fixed and movable, where the latter have been moved to the location indicated by the sensor-placement module. [0032] According to an exemplary embodiment, the sensor data is obtained from the user who enters the field observed data.  Alternatively, the sensors employed can be configured to (e.g., either through a wired connection or wirelessly) automatically transmit the data collected to an apparatus (such as apparatus 300 of FIG. 3) that is performing methodology 200.  The field data collected may include, for example, hydraulic data such as pressures and flows at one or more nodes of the network.  A node in a WDN is simply the end of a pipe in the network, and further teaches the a computing device having a processor, a memory, and a non-transitory computer readable medium, the computing device connected to a computing network store a field hydraulic data on said non-transitory computer readable medium (para [0054] Apparatus 300 includes a computer system 310 and removable media 350. Computer system 310 includes a processor device 320, a network interface 325, a memory 330, a media interface 335 and an optional display 340.  Network interface 325 allows computer system 310 to connect to a network, while media interface 335 allows computer system 310 to interact with media, such as a hard drive or removable media 350. [0055] As is known in the art, the methods and apparatus discussed herein may be distributed as an article of manufacture that itself comprises a machine-readable medium containing one or more programs which when executed implement embodiments of the present invention.  For instance, when apparatus 300 is configured to implement one or more of the steps of methodology 200 the machine-readable medium may contain a program configured to (i) calculate an optimized placement of sensors throughout a given uncertain section of the water distribution network; (ii) collect data from the sensors; (iii) partition the given uncertain section of the water distribution network into observable and unobservable sub-sections based on the hydraulic model and one or more of a) a position, b) a number, and c) a type of the sensors that are available; (iv) correct uncertain parameters and identify faults for each of the observable sub-sections; (v) calculate a global uncertainty value for each of the unobservable sub-sections; and (vi) repeat the steps (i)-(vi) iteratively, at each iteration selecting an uncertain sub-section of the water distribution network, until no uncertain sub-sections of the water distribution network remain. [0056] The machine-readable medium may be a recordable medium (e.g., floppy disks, hard drive, optical disks such as removable media 350, or memory cards) or may be a transmission medium (e.g., a network comprising fiber-optics, the world-wide web, cables, or a wireless channel using time-division multiple access, code-division multiple access, or other radio-frequency channel).  Any medium known or developed that can store information suitable for use with a computer system may be used. [0057] Processor device 320 can be configured to implement the methods, steps, and functions disclosed herein.  The memory 330 could be distributed or local and the processor device 320 could be distributed or singular.  The memory 330 could be implemented as an electrical, magnetic or optical memory, or any combination of these or other types of storage devices.  Moreover, the term "memory" should be construed broadly enough to encompass any information able to be read from, or written to, an address in the addressable space accessed by processor device 320.  With this definition, information on a network, accessible through network interface 325, is still within memory 330 because the processor device 320 can retrieve the information from the network.  It should be noted that each distributed processor that makes up processor device 320 generally contains its own addressable memory space.  It should also be noted that some or all of computer system 310 can be incorporated into an application-specific or general-use integrated circuit). 
Ormsbee et al. and Ba et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Ba et al. and similar to that of Ormsbee et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Ba et al. with that of Ormsbee et al. because Ba et al. teaches the improvement of agreement between the observed and predicted data values (see para 36).
9.2	As per claims 2, 13, the combined teachings of Ormsbee et al. and Ba et al. teach that wherein the physical hydraulic piping network is an at least one hydraulic network type (see Ormsbee section 1.1 “water distribution network”; see Ba title, abstract)), said at least one hydraulic network type is selected from a group of hydraulic network types consisting of a potable water distribution system, a sanitary sewer collection system, a stormwater collection system, and a combined sanitary-stormwater collection system (Ormsbee section 1.1 “water distribution network”; A customized roughness nomograph for a particular water distribution system may be developed using the process illustrated in Figure 4; see Ba title, abstract). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Ba et al. with that of Ormsbee et al. because Ba et al. teaches the improvement of agreement between the observed and predicted data values (see para 36).
9.3	Regarding claims 3, 14, the combined teachings of Ormsbee et al. and Ba et al. teach that wherein the known ultra-high accuracy elevation is obtained using a high-accuracy elevation data gathering technique (such as the GPS unit used here at page 4 of Ormsbee), said high-accuracy elevation data gathering technique is a global navigation satellite system (GNSS) precision augmentation surveying technique (see Ormsbee page 4 third paragraph, This may depend on the contour interval of the map used. Such considerations obviously influence the methods used to collect the necessary model data and the subsequent calibration steps. For example, if one is working in a fairly steep terrain (e.g. greater than 20 foot contour intervals), one may decide to use a GPS unit for determining key elevations rather than simply interpolating between contours). 
9.4	As per claims 4, 15, the combined teachings of Ormsbee et al. and Ba et al. teach that wherein the hydraulic piping network computer simulation model further comprises a plurality of system attributes, said plurality of system attributes comprising a plurality of C-factors associated with a plurality of pipes within the physical hydraulic piping network (see Ormsbee section 3.0  table 1), a water demand associated with a plurality of junctions within an area of the physical hydraulic piping network (see Ba et al. par [0033] Along with the data, the user may also enter information for the hydraulic model including, but not limited to, the demand conditions (e.g., relating to the time of day when data was collected from a given node, and the typical demand profiles at the different nodes of the network) and the operating conditions of the active components of the network, such as storage tank levels, pressure control valve settings and pump operation speeds. If the sensor data is automatically obtained as provided above (instead of requiring the user to enter sensor data) then a user interface may still be provided for the user to enter this supporting data; also see Ormsbee section 3.1, The second step in calibrating a hydraulic network model is to determine initial estimates of the primary model parameters. Although most models will have some degree of uncertainty associated with several model parameters, the two model parameters that normally have the greatest degree of uncertainty are the pipe roughness coefficients and the demands to be assigned to each junction node, section 1.2 Data associated with each link will include a pipe identification number, pipe length, pipe diameter, and pipe roughness. Data associated with each junction node will include a junction identification number, junction elevation, and junction demand. Although it is recognized that water leaves the system in a time varying fashion through various service connections along the length of a pipe segment, it is generally acceptable in modeling to lump half of the demands along a line to the upstream node and the other half of the demands to the downstream node as shown in Figure 2.  fig.7), and a plurality of on/off hydraulic valve status setting within an area of the physical hydraulic piping network (see page 16, before conducting each test, it is also important that the associated system boundary condition data be collected. This includes information on tank levels, pump status, etc. page 23, constraints. Feedback from the simulation model will include numerical values for use in identifying the status of each constraint as well as numerical results for use in evaluating the associated objective function, see further Ba et al., para [0041] However, when uncertain sub-sections of the network remain, the previous steps, from the calculation of the optimal sensors placement to the calibration and uncertainty estimation, are then repeated in an iterative fashion--beginning with the user selecting one or more sub-sections of the network.  As described above, at this step the user can also set some prior knowledge about the uncertainty of parameters (e.g., certainty/uncertainty information about pipe parameters (roughness, diameter), nodes demand, valve operational status, etc.) if this information is available to the user. The process is then repeated in an iterative fashion until there are no uncertain sub-sections of the network remaining). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Ba et al. with that of Ormsbee et al. because Ba et al. teaches the improvement of agreement between the observed and predicted data values (see para 36).
9.5	With regards to claims 5, 16, the combined teachings of Ormsbee et al. and Ba et al. teach that wherein the computing device configured to simulate said at least one virtual pressure reducing valve to force a downstream simulated pressure to match the field device data (see Ormsbee section 3.2. 1. First, determine the total system demand for the day to be used in model calibration (i.e. TD). The total system demand may be obtained by performing a mass balance analysis for the system by determining the net difference between the total volume of flow which enters the system (from both pumping stations and tanks) and the total volume that leaves the system (through pressure reducing valves (PRV) and tanks, further section 8.0 In performing a steady state calibration the model parameters are adjusted to match pressures and flowrates associated with static observations. The normal source for such data is from fire flow tests. In an extended period calibration, the model parameters are adjusted to match time varying pressures and flows as well as tank water level trajectories, and Ba et al. para 04).
9.6	As per claims 6, 17, the combined teachings of Ormsbee et al. and Ba et al. teach that wherein the computing device is further configured to, using the processor, iteratively adjust an at least one of the system attributes from the plurality of system attributes to minimize a differential pressure across the at at least one bi-directional virtual pressure reducing valve (see Ormsbee upper page 18, Deviations between results of the model application and the field observations may be caused by several factors, including: 1) erroneous model parameters (i.e. pipe roughness values and nodal demand distribution), 2) erroneous network data (i.e. pipe diameters, lengths, etc), 3) incorrect network geometry (i.e. pipes connected to the wrong nodes, etc.), 4) incorrect pressure zone boundary definitions, 5) errors in boundary conditions (i.e. incorrect PRV value settings, tank water levels, pump curves, etc.), 6) errors in historical operating records (i.e. pumps starting and stopping at incorrect times), 7) measurement equipment errors (i.e. pressure gages not properly calibrated, etc.), and 8) measurement error (i.e. reading the wrong values from measurement instruments). The last two sources of errors can hopefully be eliminated or at least minimized by developing and implementing a careful data collection effort. Elimination of the remaining errors will frequently require the iterative application of the last three steps of the model calibration process - macro-level calibration, sensitivity, and micro-level calibration. Each of these steps is described in the following sections; further section 18.0 In performing a steady state calibration the model parameters are adjusted to match pressures and flowrates associated with static observations. The normal source for such data is from fire flow tests. In an extended period calibration, the model parameters are adjusted to match time varying pressures and flows as well as tank water level trajectories, and Ba et al. para 36, In Cisty, the calibration of a water distribution model is described as the process of comparing pressures and flows predicted with observed pressures and flows for known operating conditions, such as pump operation, tank level, pressure-reducing valve settings, and adjusting the input model for the data to improve the agreement between the observed and predicted values). 
9.7	With regards to claims 7, 18, the combined teachings of Ormsbee et al. and Ba et al. teach that wherein the ultra-high accuracy pressure sensor is connected to a fire hydrant (see Ormsbee fig.5a-c, page 15, 4.1 Fire flow tests are useful for collecting both discharge and pressure data for use in calibrating hydraulic network models. Such tests are normally conducted using both a normal pressure gage (for measuring both static and dynamic heads) and a pitot gage (for use in calculating discharge). In performing a fire flow test, at least two separate hydrants are first selected for use in the data collection effort. One hydrant is identified as the pressure or residual hydrant while the remaining hydrant is identified as the flow hydrant. The general steps for performing a fire flow test may be summarized as follows (McEnroe, et al., 1989): 1. Place a pressure gage on the residual hydrant and measure the static pressure).
9.8	Regarding claim 11, the combined teachings of Ormsbee et al. and Ba et al. teach the plurality of additional sensors (see Bar para [0022] In the case where the number of available sensors is too small to have any meaningful diagnosis, an automatic method is provided herein for sensor placement where multiple sets of measurements are collected at different points of the network and at different times within one iteration of the method described above.  The different sets of measurements are then properly integrated in the diagnosis/correction step of the method above), said plurality of additional sensors comprising an at least one flow sensor, an at least one level sensor, and an at least one water quality sensor within the physical hydraulic piping network (see Ba et al. para [0029] By way of example only, the sensors that might be employed in a WDN include, but are not limited to, hydraulic sensors such as water pressure sensors, water flow sensors.  Other types of sensors that might be employed include, but are not limited to, water temperature sensors, water quality sensors, etc.), each of said plurality of additional sensors connected to a device to transmit a sensor data to said computing device via said computing network (see Ba et al. para [0032] According to an exemplary embodiment, the sensor data is obtained from the user who enters the field observed data.  Alternatively, the sensors employed can be configured to (e.g., either through a wired connection or wirelessly) automatically transmit the data collected to an apparatus (such as apparatus 300 of FIG. 3) that is performing methodology 200.  The field data collected may include, for example, hydraulic data such as pressures and flows at one or more nodes of the network.  A node in a WDN is simply the end of a pipe in the network).
10.	Claims 8-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsbee et al. (Calibration of Hydraulic Network Models, “1997”, (28 pages), in view of Ba et al. (USPG_PUB No. 2017/0103149), further in view of West (USPG_PUB No. 2017/0370893).
10.1	As per claim 8, 19, Ormsbee et al., as modified by Ba et al., teaches most of the instant invention, including a cap sufficient to enclose the fire hydrant (see section 3.1.2.3 lightweight hydrant cap. the hydrant cap which acts as a surge inhibitor); however, he does not expressly show the hydrant enclosure having an interior compartment sufficient enclose the fire hydrant and covering the fire hydrant from view, coupled atop said hydrant enclosure is a photovoltaic power supply, one or more of said hydrant enclosure and said photovoltaic power supply capable of rotating to maximize solar efficiency and to sufficiently power the field device. 
West teaches the hydrant enclosure (see abstract, para [0009 ] On top sits an angled enclosure which holds the data acquisition system and telemetry hardware. The door on the top of the angled enclosure includes a solar panel making the entire assembly resemble a common pole mounted solar panel system , which makes the installation low profile and less susceptible to potential vandals), having an interior compartment sufficient enclose the fire hydrant and covering the fire hydrant from view, coupled atop said hydrant enclosure is a photovoltaic power supply (abstract, para 09 The door on the top of the angled enclosure includes a solar panel making the entire assembly resemble a common pole mounted solar panel system , which makes the installation low profile and less susceptible to potential vandals, [0012] the data acquisition system housed in the upper angled enclosure is powered by a relatively large solar panel on the angled enclosure door in conjunction with a relative large battery bank in the same enclosure which provides the necessary power to facilitate frequent communication intervals and uploads to a central server and database), one or more of said hydrant enclosure and said photovoltaic power supply capable of rotating to maximize solar efficiency and to sufficiently power the field device (see para [0012] the data acquisition system housed in the upper angled enclosure is powered by a relatively large solar panel on the angled enclosure door in conjunction with a relative large battery bank in the same enclosure which provides the necessary power to facilitate frequent communication intervals and uploads to a central server and database; para [0026 ] A solar collector may provide power for at least one of the control valve and analyzer . A battery may provide power for at least one of the control valve and analyzer; further para [0064] The water quality monitoring station 57 is supplied with water through a rotating pipe assembly 62 which is connected to the flexible hose 61 using a standard pipe coupling 63 and to the hydrant nozzle 2 using a hydrant nozzle swivel adapter 30. The rotating pipe assembly 62 may also have a flow meter 64 to monitor the volume of water expelled from the discharge pipe 65. The water monitoring station 57 may be powered by a solar panel 66 which is mounted to a pole 67 which is secured to the hydrant 1 in two places, on the hydrant using a large U - bolt 68 and channel strut assembly 69 and to the ground 6a using an embedded soil anchor 70 or surface mount anchor plate 71. The solar panel 66 is wired to the water quality monitoring, control, and communication equipment 58 through an electrical conduit 72, see further para 18). 
Ormsbee et al., Ba et al., and West are analogous art because they are from the same field of endeavor and that the model analyzes by West is similar to that of Ormsbee et al. and Ba et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of West with that of Ormsbee et al. and Ba et al. because West teaches a system that makes the installation low profile and less susceptible to potential vandals (see para 09).
10.2	As per claim 9, 20, the combined teachings of Ormsbee et al., Ba et al., and West teach that wherein the ultra-high accuracy pressure sensor is an absolute-type having a sealed-port (and induced vacuum between an internal sensor element and a sealed port (see West para [0054] As shown in FIG . 2, a block diagram elevation view illustrates a water quality monitoring station 40 where a flow control valve 26 is located inside the hydrant in the throat of the pumper nozzle 3 . An interior void 19 of the hydrant is illustrated . The flow control valve 26 is connected to a cylindrical cap / port 18 which is held in place by a nozzle swivel adapter 30 to seal the pumper nozzle 3 when the hydrant is pressurized with water, thereby minimizing a measurement error during a barometric pressure change (para [0011], The intermediate chamber is sealed from the vertical pipe and dry chamber to form a protective space and to prevent excessive moisture buildup that might harm sensitive electronics. The intermediate chamber and water quality sonde are accessed by way of a hinged panel inside the dry chamber). 
10.3	With regards to claim 10, the combined teachings of Ormsbee et al., Ba et al., and West teach that wherein the plurality of field devices each having the ultra-high accuracy pressure sensor (see West, multiple sensors being part of the connected network to includes water quality sensor, pressure sensor etc, para 14 further provides hydrant nozzle , with short pipe connected to a vertical pipe which houses a vertical flow cell and water quality sonde or multiple sensors) further comprises a multi-port solenoid valve, said multi-port solenoid valve having at least a high pressure position and an atmospheric pressure position (see West para [0055] The flow control valve 26 is hydropneumatically controlled via sensing lines that connect to a sample flow regulator 29 , located in the intermediate wet panel compartment 35 , which is controlled by electronic solenoid . The sample flow regulator 29 provides a constant flow to the low water pressure chamber / flow cell 20 in which the primary multi - parameter water quality sonde 21 is located. A secondary sonde 22 can be located at the top of the flow cell 20 . The primary sonde 21 and secondary sonde 22 are connected to the central data acquisition system 24 located in the dry electrical compartment 34 and is mounted on a hinged electrical subpanel that opens to allow the sondes 21 22 to be removed from the flow cell 20 and to adjust the sample flow regulator 29. Likewise, the solar panel / hinged door 32 is opened to access the data acquisition system 24 and batteries 39. A harness 23 secures the water quality monitoring station 40 to the hydrant 1. [ 0056 ] In operation , water flows from the hydrant 1 into atmospheric void 17 through sample tubing 57 into the sample flow regulator 29 . The regulated water then flows through sample tubing 57 and through the sonde flow cell 20 before being discharged at discharge outlet 27), said high pressure position capable of pressurizing the sensor on a hydraulic side of said multi-port solenoid valve to obtain a hydraulic pressure value (see West fig.2, para [0054] When the hydrant valve 12 is in the open or downward position, the hydrant valve 12 covers the weep holes 13 in order to prevent pressurized water from escaping. The hydrant secondary valve 15 is typically open, thereby allowing the hydrant lateral pipe 14 to be fully pressurized from the main line pipe 16. [ 0054 ] As shown in FIG . 2 , a block diagram elevation view illustrates a water quality monitoring station 40 where a flow control valve 26 is located inside the hydrant in the throat of the pumper nozzle 3 . An interior void 19 of the hydrant is illustrated. The flow control valve 26 is connected to a cylindrical cap / port 18 which is held in place by a nozzle swivel adapter 30 to seal the pumper nozzle 3 when the hydrant is pressurized with water), and said atmospheric position capable of depressurizing said multi-port solenoid valve to an atmospheric side to obtain a barometric pressure, thereby allowing for a local zero calibration adjustment or a remote zero calibration adjustment based upon a reference barometric pressure field device value (see West fig.2, para 19, The one or more measurement analyzers may include a first sonde positioned in series upstream of a second sonde. The released water flow may be discharged to atmosphere, see further para 56, and Ormsbee section 4.0). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of West with that of Ormsbee et al. and Ba et al. because West teaches a system that makes the installation low profile and less susceptible to potential vandals (see para 09).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	11.1	Larouche et al.  (USPG_PUB No. 2018/0148910) teaches a flow control valve for a liquid conduit, such as a fire hydrant valve for insertion in a fire hydrant conduit, comprises a fixed valve body mountable inside the liquid conduit, a displaceable valve body, and an actuator assembly operatively engageable with the displaceable valve body. 
	11.2	Wu et al. (U.S. Patent No. 7,457,735) teaches a water distribution model calibration technique that allows a user to design a calibration model by selecting several input parameters desired to be used for the calibration of a model that allows an engineer to collect a complete set of data to represent the overall system conditions at any given time of day.
12.	Claims 1-20 are rejected and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        July 2, 2022